Name: 2009/582/EC: Commission Decision of 29Ã July 2009 on the financing of special emergency measures to protect the Community from rabies
 Type: Decision
 Subject Matter: health;  agricultural activity;  agricultural policy
 Date Published: 2009-07-30

 30.7.2009 EN Official Journal of the European Union L 198/85 COMMISSION DECISION of 29 July 2009 on the financing of special emergency measures to protect the Community from rabies (2009/582/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 6(2) thereof, Whereas: (1) Decision 90/424/EEC provides that where a Member State is directly threatened by the occurrence or development, in the territory of a third country, of a disease listed in the Annex to that Decision, any measure appropriate to the situation may be adopted, including the granting of a financial contribution by the Community towards the measures deemed particularly necessary for the success of the actions undertaken. (2) Rabies is an animal disease that mainly affects wild and domestic carnivores and has serious public health implications. Rabies is listed in the Annex to Decision 90/424/EEC. (3) In recent years, Community co-financed programmes for the oral immunisation of wild carnivores which are the reservoir of the disease have resulted in a very favourable situation in most Member States with drastic reduction of the cases in wild and domestic animals and the disappearance of human cases. (4) The territory of the Kaliningrad Region, an exclave of Russia surrounded by EU territory, is adjacent to Member States that are making their final efforts towards complete eradication of the disease. (5) Lithuania and Poland informed the Commission that the presence of sylvatic rabies in the Kaliningrad region now poses a direct threat to the successful conclusion of their rabies eradication programmes. (6) Urgent action is necessary in the Kaliningrad region so that incursions of disease from its territory do not further endanger the progress made as regards human and animal health in the neighbouring Member States. (7) A special measure is necessary to prevent continuing re-infection of neighbouring Member States from Kaliningrad. Given the relative size of the territory of Kaliningrad, it is more appropriate and cost efficient to assist the efforts towards the elimination of rabies in Kaliningrad than to put in place a vaccination buffer zone in the territory of the neighbouring Member States which would have to be maintained indefinitely. (8) Under Article 110 of Council Regulation (EC, Euratom) No 1605/2002 (2), grants are subject to an annual programme. That annual work programme shall be implemented through the publication of calls for proposals, save in duly substantiated exceptional cases of urgency. Under Article 168(1)(b) of the detailed rules for the implementation of Regulation (EC, Euratom) No 1605/2002 determined by Commission Regulation (EC, Euratom) No 2342/2002 (3), the Commission can decide to award grants without a call for proposals in exceptional and duly substantiated emergencies. (9) On 21 October 2008 Russia has submitted to the Commission a programme for the elimination of rabies from Kaliningrad region and that programme was found to be acceptable as regards the objective of protecting the Community against rabies. The actions foreseen in that programme are essential for the protection of Community interest and it is therefore appropriate that certain measures receive Community financing. A Community financial contribution should therefore be granted in 2009 for the implementation of that programme. (10) The present Decision constitutes a financing Decision within the meaning of Article 75 of Regulation (EC, Euratom) No 1605/2002, Article 90 of the detailed rules for the implementation of Regulation (EC, Euratom) No 1605/2002, and Article 15 of the Internal Rules on the Implementation of the general budget of the European Communities (4). (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS DECIDED AS FOLLOWS: Article 1 1. The 36-month rabies elimination plan in the Kaliningrad Region (rabies elimination programme) submitted by Russia is hereby approved. 2. The action under this Decision shall cover the following specific operations:  purchase of the vaccine baits for the oral immunisation of wild carnivores,  distribution in the territory of the Kaliningrad region of the vaccine baits referred in the preceding point. Article 2 The maximum contribution of the Community is set at EUR 1 800 000 to be financed from budget line 17 04 03 01 of the general budget of the European Communities for 2009. Article 3 1. The award of an individual grant to the Veterinary and state veterinary inspection service of the Kaliningrad region of the Russian Federation (Ã ¡Ã »Ã Ã ¶Ã ±Ã ° Ã ²Ã µÃ Ã µÃÃ ¸Ã ½Ã °ÃÃ ¸Ã ¸ Ã ¸ Ã ³Ã ¾Ã Ã ²Ã µÃ Ã ¸Ã ½Ã Ã ¿Ã µÃ ºÃ Ã ¸Ã ¸ Ã Ã °Ã »Ã ¸Ã ½Ã ¸Ã ½Ã ³ÃÃ °Ã ´Ã Ã ºÃ ¾Ã ¹ Ã ¾Ã ±Ã »Ã °Ã Ã Ã ¸) is authorised. 2. The activities covered by this Decision may be financed up to 100 % of the corresponding eligible costs, provided that part of the total costs of the action is borne by the Veterinary and state veterinary inspection service of the Kaliningrad region of the Russian Federation (Ã ¡Ã »Ã Ã ¶Ã ±Ã ° Ã ²Ã µÃ Ã µÃÃ ¸Ã ½Ã °ÃÃ ¸Ã ¸ Ã ¸ Ã ³Ã ¾Ã Ã ²Ã µÃ Ã ¸Ã ½Ã Ã ¿Ã µÃ ºÃ Ã ¸Ã ¸ Ã Ã °Ã »Ã ¸Ã ½Ã ¸Ã ½Ã ³ÃÃ °Ã ´Ã Ã ºÃ ¾Ã ¹ Ã ¾Ã ±Ã »Ã °Ã Ã Ã ¸) or by contributions other than the Community contribution. Done at Brussels, 29 July 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 357, 31.12.2002, p. 1. (4) Commission Decision of 6 April 2009 (C(2009) 2105).